           Case 3:18-cr-00465-MMC Document 206 Filed 07/21/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA


                                    CRIMINAL MINUTES

Date: July 21, 2021           Time: 3:15 – 4:49               Judge: MAXINE M. CHESNEY
                                     = 1 hour 34 minutes


Case No.: 18-cr-00465-MMC- Case Name: UNITED STATES v.
2                                          Fujian Jinhua Integrated Circuit, Co. Ltd.

Attorney for Plaintiff: Laura Vartain Horn
Attorney for Defendant: Jack Di Canio and Matthew Sloan
Attorney for Micron Technology: Neal Stephens

 Deputy Clerk: Tracy Geiger                     Court Reporter: Ana Dub



                                       PROCEEDINGS



Micron Technology’s Motion to Quash – Granted in part/Denied in part, (court order to follow).
